Citation Nr: 1426878	
Decision Date: 06/13/14    Archive Date: 06/26/14

DOCKET NO.  11-10 613	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for a genitourinary condition, to include residuals of bladder cancer, urinary tract infections, and prostatic enlargement.


REPRESENTATION

Appellant represented by:	Jan Dils, Attorney At Law


ATTORNEY FOR THE BOARD

F. Yankey Counsel



INTRODUCTION

The Veteran served on active duty from February 1979 to August 1985.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a June 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

In May 2011, the Veteran withdrew his request for a Board hearing.  He has not requested that the hearing be rescheduled.  Therefore, his request for a hearing is considered withdrawn.  See C.F.R. §20.702(d) (2013).

The Board notes that although previously represented in this appeal by The American Legion (as reflected in a January 2010 VA Form 21-22a, Appointment of Individual as Claimant's Representative), in July 2013, the Veteran filed another VA Form 21-22a, dated October 2012, instead appointing Jan Dils  as his new representative.  Only one organization, representative, agent, or attorney will be recognized at one time in the prosecution of a particular claim, with a few noted exceptions not shown to apply here.  38 C.F.R. § 14.631(e)(1).  A power of attorney may be revoked at any time, and unless specifically noted otherwise, receipt of a new power of attorney constitutes a revocation of an existing power of attorney.  
38 C.F.R. § 14.631(f)(1).  Accordingly, Jan Dils is being recognized as the Veteran's new representative in this appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The VCAA requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103S ; 
38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.1599(c)(4).

Service treatment records dated in March 1983 show that the Veteran was noted to have an increased white blood count on urinalysis.  He also reported a history of some dysuria (painful urination) and frequency.  During treatment one day later, it was noted that he was found to have pyuria (pus or too many white blood cells in the urine) on routine urinalysis.  At that time, he reported urinary frequency for only three months, no discharge, and suprapubic ache when running.  He was diagnosed with hematuria/pyuria, with no evidence of testicular, epididymal, or prostatic infection.  He was referred for a urology consultation.  During his urology consultation held on the same day, an intravenous pyleogram was normal, and cystoscopy revealed an erythematous, angry looking area in the bladder.  He was prescribed Vibramycin for two months, to be followed by a repeat cystoscopy.  At the time of his discharge in March 1983, there was no evidence of any genitourinary (GU) disorder, and except for a notation of a circumcision, the Veteran's GU system was evaluated as normal.

The post-service medical evidence of record shows that in October 1997, the Veteran was seen at the Chillicothe VA Medical Center (VAMC), with complaints of urinary problems, including urgency, frequency and some hesitancy, particularly in the morning, for three months.  He was diagnosed with urgency, hesitancy, and a possible urinary tract infection.  Private treatment records show that in September 2008, the Veteran underwent a CT of the abdomen/pelvis, due to complaints of abdominal pain.  He was diagnosed with small bowel obstruction caused by adhesions from Meckel's diverticulum, prostatic enlargement, and urinary retention.  During a consultation for medical management later in September 2008, he was noted to have poor urine output.  March 2009 treatment records show that he reported having been told in September 2008, when he was diagnosed with Meckel's diverticulum, that he had a "hold in the bladder."  He also complained at that time of severe dysuria, urinary frequency, and severe suprapubic pain when lying supine.  In March 2009, he had a CT scan of the abdomen/pelvis, which showed no gross abnormality.  Later, in March 2009, he had a retroperitoneal ultrasound, which also revealed minor findings, such as no evidence of significant hydronephrosis, calcification or mass; a mildly enlarged prostate; no obvious abnormality of the urinary bladder; and no significant residual urine postvoid.  In June 2009, the Veteran underwent a cystoscopy for a bladder tumor.  Outpatient treatment records from the VAMC in Chillicothe show that in June 2010, the Veteran was treated for complaints of pain in the right lower quadrant and  suprapubic area for three months and difficulty voiding.  He also reported having a tumor removed from his bladder in June 2009, but noted that he was advised that there was no cancer found.  He was diagnosed with a history of bladder tumor and suprapubic and right lower quadrant abdominal pain.  In July 2010, he was diagnosed with a urinary tract infection  In December 2010, he reported chronic bladder pain ongoing since 1983, and was diagnosed with chronic interstitial cystitis (bladder pain syndrome).  Outpatient treatment records from the VAMC in Cincinnati show that the Veteran continued to be diagnosed with chronic interstitial cystitis, and in January 2011, he underwent a bladder cystoscopy with hydrodistension and installation of cocktail.  

The Veteran was afforded a VA examination in May 2010, in response to his claim.  The examiner noted that service treatment records showed treatment for a bladder/genitourinary condition, and that post-service treatment records showed treatment for urinary tract infections (UTIs), blood in the urine, and a benign tumor removal.  He was diagnosed with dysuria, and the examiner opined that the Veteran's bladder complaints were less likely as not caused by or related to his military service.  In rendering the opinion, she noted that the cause of upper tract tumors is unknown, but a personal history of bladder cancer is the primary risk factor, and other risk factors include smoking cigarettes (60-80 percent of cases); age; Balkan descent; chronic urinary tract infections; family history of transitional cell carcinoma; genetic mutation of the p53 gene; overuse of analgesics that contain phenacetin; recurrent kidney stones; use of chemotherapy drugs cyclophosphamide and ifosfamide; working in chemical, petroleum, aniline dye and plastics industries; exposure to coal, tar and asphalt; upper tract tumors; and consuming more than seven cups of coffee a day.  The examiner also noted that the Veteran was diagnosed in September 2008 with urinary retention likely due to prostatic enlargement, and that urinary retention creates a medium that promotes bacteria growth.
The Board finds that the examiner's opinion is inadequate for evaluation purposes.  In this regard, although the examiner noted that the Veteran was treated post-service for UTIs and prostatic enlargement, she does not effectively explain why the UTIs or prostatic enlargement are not related to the treatment for a bladder/genitourinary condition he had in service.  Moreover, she does not explain whether the treatment received in service could have been early manifestations of the subsequently treated bladder cancer in 2009.  As such, the Board finds that the May 2010 VA examiner's opinion is incomplete, and therefore, does not contain enough information upon which to base a decision.  VA regulations provide that, where an examination report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes.  38 C.F.R. § 4.2 (2013); see 38 C.F.R. § 19.9 (2013).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  
Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Accordingly, the Board finds that a remand for a new examination and medical opinion as to the etiology of any currently demonstrated genitourinary condition is necessary.  38 U.S.C.A. § 5103A(d) (West 2002).

The appellant is hereby notified that it is his responsibility to report for the examination and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claim.  See 38 C.F.R. §§ 3.158  and 3.655 (2013).

The Board also notes that in an October 2011 statement, the Veteran reported that he was scheduled for surgery at the VAMC in Cincinnati in March 2012, and requested that records of the surgery be obtained and associated with the claims file in support of his appeal.  The record does not reflect that the RO has attempted to obtain these records.  Furthermore, in a January 2012 statement, he reported that he was scheduled for another surgery in April 2012.  There are no records of a surgery performed in April 2012 currently associated with the claims file.  The procurement of potentially pertinent medical records referenced by the Veteran is required.  As it appears that there may be available medical records that are not associated with the claims folder, a remand is required.  38 C.F.R. 3.159(c)(1) (2013).
In addition, the Board notes that a review of the claims file, including the Virtual VA e-folder, currently includes VA medical center (VAMC) treatment records dated only through February 2011.  Dunn v. West, 11 Vet. App. 462 (1998); Bell v. Derwinski, 2 Vet. App. 611 (1992).  Therefore, on remand, the RO should obtain and associate with the claims file all outstanding, pertinent VA medical records dated from February 2011 to the present.

Accordingly, the case is REMANDED for the following action:

1.  The RO should request that the Veteran provide the names and addresses of any and all health care providers, VA or private, who have provided treatment for his claimed genitourinary condition.  After acquiring this information and obtaining any necessary authorization, the RO should obtain and associate these records with the claims file. 

As already noted, he asserts that there are records of surgeries performed at the VAMC in Cincinnati in March 2012 and April 2012, which are not of record. 

If the RO is unsuccessful in obtaining any such evidence, it should document the efforts to obtain the records, and should request the Veteran and his representative to provide a copy of the outstanding evidence to the extent they are able to.

Obtain and associate with the claims file any additional VA medical records that may have come into existence since February 2011.

2.  After the development requested above has been completed, the RO shall then arrange for the Veteran to undergo an appropriate VA examination to determine whether any diagnosed genitourinary condition is related to service.  The entire claims file and a copy of this Remand must be reviewed by the examiner in conjunction with conducting the examination.  

Any indicated studies should be performed, and the examiner should report all diagnosed genitourinary disorders.

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or better probability) that any current genitourinary condition is etiologically related, in whole or in part, to the Veteran's active service, specifically, any genitourinary conditions noted or treated therein. 

The examiner is advised that the Veteran is competent to report symptoms and injuries, as well as diagnoses provided to him by physicians.  If the Veteran's reported history is discounted, the examiner should provide a reason for doing so.  A Veteran's statements may not be discounted solely on the basis of the lack of confirmation in the medical records. The examiner should provide a rationale for all opinions expressed. 

If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and whether there is additional evidence that would permit the opinion to be provided.

3.  Ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.

4. Readjudicate the Veteran's appeal.  If any benefit sought on appeal is not granted, the AOJ should issue a supplemental statement of the case and provide the appropriate opportunity to respond, before returning the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



